SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-20769 CABLE & CO. WORLDWIDE, INC. (Exact name of Registrant as Specified in Its Charter) Delaware 22-3341195 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 10 Wright St, Ste 220 Westport, CT 06880 (Address of Principal Executive Offices with Zip Code) Registrant’s Telephone Number, Including Area Code: (203)- 226-4324 Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesþ Noo APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes þ No o APPLICABLE ONLY TO CORPORATE ISSUERS: The number of shares of common stock outstanding as of July 10, 2007 was 1,498,612,518. Page PART I – FINANCIAL INFORMATION 3 Item 1 Condensed Consolidated Balance Sheet at June 30, 2007 (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) for the three and nine months ended June 30, 2007 and 2006 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for nine months ended June 30, 2007 and 2006 5 Notes to the Condensed Consolidated Financial Statements (Unaudited) 6 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3 Quantitative and Qualitative Disclosures About Market Risk 12 Item 4 Controls and Procedures 12 PART II - OTHER INFORMATION 12 Item 5 Other Information 12 Item 6 Exhibits and Reports on Form 8-K 12 Signatures 13 CABLE & CO. WORLDWIDE, INC. CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) June 30, 2007 ASSETS Current Assets Prepaid expenses $ 348 Total current assets 348 Other Assets Deposits 2,200 Intangible assets, net 87,500 Goodwill 1,169,199 Patent and CE related costs 11,730 Total other assets 1,270,629 Total assets $ 1,270,977 LIABILITIES AND STOCKHOLDER’S EQUITY Liabilities Accrued expenses $ 43,370 Due to shareholder 97,018 Total liabilities 140,388 Commitments, contingencies and other matters Stockholder’s Equity Capital stock: Preferred stock, $0.01 par value; authorized 1,500,000 shares; no shares issued and outstanding - Common stock; $0.01 par value; 1,500,000,000 shares authorized; 1,498,612,518 shares issued and outstanding 14,986,126 Additional paid-in-capital 3,847,981 Prepaid expenses (75,000 ) Accumulated deficit (17,628,518 ) Total stockholder’s equity 1,130,589 Total liabilities and stockholder’s equity $ 1,270,977 CABLE & CO. WORLDWIDE, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended June 30, For the Nine Months EndedJune 30, 2007 2006 2007 2006 Revenues $ - $ - $ - $ - Selling, general and administrative 90,500 987,556 249,800 1,091,445 Loss from continuing operations (90,500 ) (987,556 ) (249,800 ) (1,091,445 ) Other income and expense - Total other income and expense - Loss from operations before taxes (90,500 ) (987,556 ) (249,800 ) (1,091,445 ) Provision for income taxes - Net loss $ (90,500 ) $ (987,556 ) $ (249,800 ) $ (1,091,445 ) Net (loss) per share Basic and diluted $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Weighted average common stock outstanding Basic and diluted 1,498,612,518 941,595,600 1,498,612,518 444,487,654 CABLE & CO. WORLDWIDE, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOW (UNAUDITED) Nine Months Ended June 30, 2007 2006 Cash flow from operating activities: Net (loss) $ (249,800 ) $ (1,091,445 ) Shares issued for services - 1,081,056 Prepaid expense amortization 225,000 Amortization expense 7,500 Changes in assets and liabilities Increase in prepaid expense (348 ) Increase in accrued liabilities 10,500 5,648 Net cash (used in) continuing operations (6,800 ) (5,089 ) Cash flows from investing activities: Advance for CE Designation (5,000 ) - Net cash (used by) financing activities (5,000 ) - Cash flows from financing activities: Proceeds from shareholder 11,800 5,089 Net cash provided by financing activities 11,800 5,089 Net increase (decrease) in cash and cash equivalents - - Cash and cash equivalents, beginning of the period - - Cash and cash equivalents, end of period $ - $ - Supplemental cash flow information: Cash paid for income tax $ - $ - Cash paid for interest $ - $ - Shares issued for debt relief $ - $ 485,985 Shares issued for acquisition of LifeHeath Care, Inc. $ - $ 1,200,000 Shares issued in advance for services $ - $ 300,000 CABLE & CO. WORLDWIDE, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.FINANCIAL INFORMATION Cable & Co. Worldwide, Inc. ("Cable" or the “Company”), which was incorporated November 10, 1994, was a manufacturer, designer, importer and wholesaler of men's shoes. In 1997, the Company began to experience financial distress and filed for bankruptcy chapter 11 protection in the Southern District of New York.Shortly after its filing, the Company ceased all operations.While its bankruptcy filing was active, the Company turned over title to all of its assets to its secured lender Heller Financial, Inc. (Heller).As there were no remaining assets for the creditors, Judge Burton Lifland closed the Company’s case on June 3, 1999.The creditors received notice from the bankruptcy court that their claims were valueless and were eliminated.As a result of the court’s action, the only Company liabilities that survived were those that were not submitted as claims in the bankruptcy, of which there was only one.Subsequent to the court notice, Company management reaffirmed the sole remaining liability. The Company slipped into a dormant status for the next several years.During this period the Company had no operations, no revenues and no employees.Recently, the Company began taking steps to commence operations.The Company has identified certain investments and is in the process of securing funds to acquire those investments and commence operations.Although the Company did acquire LifeHealth Care, Inc in May 2006, there is no guarantee that the Company will secure the necessary financing to operate the assets or to acquire additional assets.In the year 2000, the Company changed its year end from December 31 to September 30.Since the year end change was prior to any of the periods reported on in these financial statements, and since there were no operations of any kind during the periods reported on in these financial statements, no pro-forma December 31 financial statements are included. On October 17, 2005, a majority of shareholders passed a resolution to increase the number of authorized common shares to 250,000,000.On January 30, 2006 the holders of a majority of the outstanding common stock of the Company passed a resolution to increase the number of authorized common shares from 250,000,000 to 1,500,000,000.The purpose of these resolutions was to create a sufficient number of shares of common stock to allow the Company to settle its last remaining liability, to acquire LifeHealth Care, Inc. and to commence operations 2.BASIS OF PREPARATION The unaudited financial statements include all the accounts of the Company. Pursuant to the rules and regulations of the Securities and Exchange Commission for Form 10-Q, the financial statements, footnote disclosures and other information normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed. The financial statements contained in this report are unaudited but, in the opinion of the Company, reflect all adjustments, consisting of only normal recurring adjustments necessary to fairly present the financial position as of June 30, 2007 and the results of operations and cash flows for the interim periods of the fiscal year ending September 30, 2007 ("fiscal 2007") and the fiscal year ended September 30, 2006 ("fiscal 2006") presented herein. The results of operations for any interim period are not necessarily indicative of results for the full year. NET INCOME OR LOSS PER SHARE Basic net income or loss per share is computed by dividing net income or loss by the weighted average number of common shares outstanding. Diluted net income or loss per share is computed by dividing net income or loss by the weighted average number of common shares outstanding and dilutive potential common shares reflecting the dilutive effect of stock options and warrants.Dilutive potential common shares, stock options and warrants for all periods presented are computed utilizing the treasury stock method.The Company had no outstanding options or warrants at June 30, 2007. Following is a reconciliation of the loss per share for the threemonths and nine months ended June 30, 2007 and 2006: For the Three Months Ended June 30, 2007 2006 Net (loss) available to common shareholders $ (90,500 ) $ (987,556 ) Weighted average shares 1,498,612,518 941,595,600 Basic (loss) per share (based on weighted average shares) $ (0.00 ) $ (0.00 ) For the Nine Months Ended June 30, 2007 2006 Net (loss) available to common shareholders $ (249,800 ) $ 1,091,445 Weighted average shares 1,498,612,518 444,487,654 Basic (loss) per share (based on weighted average shares) $ (0.00 ) $ (0.00 ) STOCK-BASED COMPENSATION In December 2004, the FASB issued SFAS No. 123R, “Share-Based Payment.”This standard replaces SFAS No. 123, “Accounting for Stock-Based Compensation” and supersedes Accounting Principles Board (‘PB’) Opinion No. 25, “Accounting for Stock Issued to Employees.”The standard requires companies to expense the fair value of stock option on the grant date and is effective for annual periods beginning after June 15, 2005.In accordance with the revised statement, the expense attributable to stock options granted or vested subsequent to July 1, 2005, will be required to be recognized by the Company. The Company has not issued any stock based compensation in the form of warrants or options.In 2006, the Company issued shares to the board members as compensation for their service in 2007.The shares were valued at market value on the day of grant.The amount is being amortized over the twelve months ended September 30, 2007. 3.RELATED PARTY TRANSACTION In 1997, the Company began to experience financial distress and filed for bankruptcy chapter 11 protection in the Southern District of New York.Shortly after its filing, the Company ceased all operations.While its bankruptcy filing was active, the Company turned over title to all of its assets to its secured lender Heller Financial, Inc. (“Heller”).Heller sold all the assets.There was a significant shortfall between the amount owed by the Company and the proceeds from the sale of assets.As there were no remaining assets for the remaining creditors, Judge Burton Lifland closed the Company’s case on June 3, 1999.The creditors received notice from the bankruptcy court that their claims were valueless and were eliminated.As a result of the court’s action, the only Company liabilities that survived were those that were not submitted as claims in the bankruptcy, of which there was only one.Subsequent to the court notice, Company management reaffirmed the sole remaining liability.In accordance with Statement of Financial Accounting Standard No. 140, “Accounting for Transfers and Services of Financial Assets and Extinguishments of Liabilities,” paragraph 16 (b), and as a result of the court’s order, all other obligations were extinguished June 4, 1999.Subsequent to this date, the Company went into an extended period of dormancy.During this dormancy period, the sole remaining creditor continued to pursue collection of the amount due to him by the Company.On November 7, 2005 the sole remaining creditor of the Company accepted an offer by the Company to convert the entire amount owed, including accrued but unpaid interest, ($485,985) by the Company into common stock.Under this settlement, the Company issued 194,396,464 common shares in full satisfaction of all claims of this creditor.This was the only known outstanding obligation of the Company.We believe that the combination of the extinguishment of debt in June 1999 combined with this settlement with the final remaining creditor will allow the Company to pursue its efforts to commence operations. 4.ACQUISITION On March 28, 2006, the Company acquired LifeHealth Care, Inc. (LHC) a Delaware corporation, a startup company focusing on the dental and healthcare marketplace.The Company issued 600,000,000 shares of Common Stockat $0.002 per share to acquire LHC. The purchase price was allocated on the basis of the estimated fair values of the assets acquired and liabilities assumed which was $1,200,000.LHC has a product (an emergency dental kit) that is approved for sale in the European Union.The acquisition was accounted for as a purchase. Acquisition Cost $ 1,200,000 Net assets required Current assets $ 10,639 Intellectual property 100,000 Patent 6,730 Total assets 117,369 Liabilities assumed (86,658 ) Total liabilities (86,658 ) Amount assigned to goodwill $ 1,169,199 LHC has no revenues or tangible assets and will require a significant amount of financing in order to commence operations.The Company does not have access to the necessary financing at this time.If financing is not obtained, LHC will not be able to commence operations.As of the date of acquisition, LHC had incurred cumulative losses of approximately $71,000.There is no certainty that even with adequate financing, LHC will be able to commence operations or obtain profitable status. In accordance with Statement of Financial Accounting Standards (“SFAS”) No. 142, Goodwill and Other Intangible Assets (“SFAS No. 142”), the Company evaluates goodwill and intangible assets at least annually for impairment by analyzing the estimated fair value based on the present value of discounted cash flows compared to the net book value. The Company will write off the amount of any goodwill or intangible in excess of its fair value. Intangible assets with a definite life are amortized over their legal or estimated useful lives, whichever is shorter. The Company reviews the carrying amounts of intangible assets with a definite life whenever events or changes in circumstance indicate that the carrying amount of an asset may not be recoverable. Such events or circumstances might include changes in technology, significant litigation or other items. Intellectual property will be amortized over the estimated useful life of ten years. 5.STOCKHOLDERS’ EQUITY On November 7, 2005 the Company issued 194,396,464 shares of common stock in full satisfaction of accounts payable of $233,206 and accrued interest of $252,779, to a shareholder of the Company. During the quarter ended March 31, 2006, the Company issued 18,750,000 shares of common stock for services performed on behalf of the Company.The shares were valued at $0.005 per share. On March 28, 2006 the Company issued 600,000,000 shares of common stock to acquire LifeHealth Care, Inc.The shares were valued at $0.002 per share. On May 19, 2006, the Company issued a total of 491,627,083 shares of common stock in exchange for services renderedon behalf of the Company.The Company also issued an additional 150,000,000 shares of common stock for services to be rendered, in the future, in behalf of the Company.The market value used to value the stock issued was $0.002.Accordingly,$983,254 has been recognized as expense in the statement of operations.The Company also recognized $300,000 in prepaid expenses for services.Since these expenses were satisfied in the Company's common stock, the amount has been recorded as a deduction from stockholders' equity. ITEM 2Management's Discussion and Analysis of Financial Condition and Results of Operations Background and History The Company, which was incorporated November 10, 1994, was a manufacturer, designer, importer and wholesaler of men's shoes. In 1997, the Company began to experience financial distress and filed for bankruptcy chapter 11 protection in the Southern District of New York.Shortly after its filing, the Company ceased all operations.While its bankruptcy filing was active, the Company turned over title to all of its assets to its secured lender Heller Financial, Inc. (Heller).As there were no remaining assets for the creditors, Judge Burton Lifland closed the Company’s case on June 3, 1999.The creditors received notice from the bankruptcy court that their claims were valueless and were eliminated.As a result of the court’s action, the only Company liabilities that survived were those that were not submitted as claims in the bankruptcy, of which there was only one.Subsequent to the court notice, Company management reaffirmed the sole remaining liability.As a result of the court’s order, all other obligations were extinguished June 4, 1999.The Company slipped into a dormant status for the next several years. In an effort to commence operations, the company has issued and committed to issue common stock in return for services.BetweenOctober, 2005 and October, 2006, the Company issued 1,454,773,547 shares of common stock in exchange for consulting and other services, the elimination of debt and to acquire LifeHealth Care, Inc. The Company acquired all the outstanding stock of LifeHealth Care, Inc. (“LHC”) on March 28, 2006 in exchange for 600,000,000 shares of the Company’s common stock.LHC is a startup company in the dental and healthcare marketplace that has no revenues or tangible assets.The estimated value of LHC at the time of the acquisition was $1,200,000.As of the date of acquisition, LHC had incurred cumulative losses of approximately $71,000.The Company has identified certain other medical related investments and is in the process of securing funds to acquire those investments and commence operations.LHC will require a significant amount of financing in order to commence operations.The Company does not have access to the necessary financing at this time.If financing is not obtained, LHC will not be able to commence operations.There is no certainty that even with financing, LHC will be able to commence operations or obtain profitable status.There is no certainty that the Company will secure the necessary financing to acquire or operate any assets. Results of Operations Quarter ended June 30, 2007 as compared to quarter ended June 30, 2006 REVENUES None. SELLING, GENERAL AND ADMINISTRATIVE EXPENSES The Company recognized $90,500 in administrative expenses primarily related to the amortization of prepaid director’s fees paid in stock.The expenses during the comparable period the prior year of $987,556 were primarily related to efforts to revive the Company and were fees paid to consultants in the form of common stock. PROVISION FOR INCOME TAXES The deferred tax asset generated by the tax losses and temporary differences has been fully reserved. NET LOSS The Company recognized net losses of $987,556, during the third quarter of fiscal 2006 as compared to $90,500 during the same quarter this year for an overall decrease in net loss of $897,056. The decrease in the loss was due to the efforts to revive the Company through the payment of consultants with common stock. Nine months ended June 30, 2007 as compared to nine months ended June 30, 2006 REVENUES None. SELLING, GENERAL AND ADMINISTRATIVE EXPENSES The Company recognized $249,800 in administrative expenses primarily related to the amortization of prepaid director’s fees paid in stock.The expenses during the comparable period the prior year of $1,091,445 were primarily related to efforts to revive the Company and were fees paid to consultants in the form of common stock. PROVISION FOR INCOME TAXES The deferred tax asset generated by the tax losses and temporary differences has been fully reserved. NET LOSS The Company recognized net losses of $249,800 during the first nine months of fiscal 2007 as compared to $1,091,445 during the same period in the prior year for an overall decrease in net loss of $841,645. The decrease in the loss is due to the efforts to revive the Company through the payment of consultants with common stock. Financial Condition, Liquidity and Capital Resources The Company has no assets and no operations.The Company intends to seek financing to commence operations in the near future.There can not be any assurance that the Company will be able to secure any such financing. The Company has negative working capital.Until it secures financing, it is unlikely that the Company will have any working capital. The Company does not have any liquid assets with which it can satisfy any of its outstanding obligations.The Company’s ability to survive is in question.The Company is dependent on issuing its stock to exchange for goods and services. Critical Accounting Policies The following is a discussion of the accounting policies that the Company believes are critical to its operations: Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Income Taxes The Company accounts for its income taxes using SFAS No. 109, “Accounting for Income Taxes”, which requires the recognition of deferred tax liabilities and assets for expected future tax consequences of events that have been included in the financial statements or tax returns.Under this method, deferred tax liabilities and assets are determined based on the difference between the financial statement and tax bases of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse. Interest Expense The Company recognizes interest expense on the accrual method. Item 3.Quantitative and Qualitative Disclosures about Market Risk The Company does not ordinarily hold market risk sensitive instruments for trading purposes. Interest rate risk The Company believes that any movement of interest rates as they relate to outstanding debt would be immaterial to the financial results of the Company. ITEM 4:Controls and Procedures The Company maintains disclosure controls and procedures that are designed to ensure (1) that information required to be disclosed by the Company in the reports it files or submits under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), is recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission’s (“SEC”) rules and forms, and (2) that this information is accumulated and communicated to management, including the Company’s Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure.In designing and evaluating the disclosure controls and procedures, management recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives, and management necessarily was required to apply its judgment in evaluating the cost benefit relationship of possible controls and procedures. Prior to the filing date of this annual report, under the supervision and review of the Company’s Chief Executive Officer and Chief Financial Officer, the Company conducted an evaluation of the effectiveness of the design and operation of its disclosure controls and procedures as of the end of the period covered by this report.Based on that evaluation, the Company’s Chief Executive Officer and Chief Financial Officer have concluded that the Company’s disclosure controls and procedures are effective in alerting them in a timely manner to material information regarding the Company that is required to be included in its periodic reports to the SEC. In addition, there have been no significant changes in the Company’s internal controls or in other factors that could significantly affect those controls since the Company’s evaluation.The Company can provide no assurance, however, that its system of disclosure controls and procedures will always achieve its stated goals under all future conditions, no matter how remote. PART II- OTHER INFORMATION ITEM 5:Other Information None ITEM 6:Exhibits and Reports on Form 8-K None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned duly authorized. CABLE & CO. WORLDWIDE, INC. Date: August 14, 2007 /S/ Martin Licht Martin Licht Chief Executive Officer Date: August 14, 2007 /S/ John Grippo John Grippo Chief Financial Officer
